Drinker Biddle & Reath LLP One Logan Square, Suite 2000 Philadelphia, PA 19103 (215) 988-2700 (Phone) (215) 988-2757 (Facsimile) www.drinkerbiddle.com April 29, 2015 VIA EDGAR TRANSMISSION Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: HCIM Trust Post-Effective Amendment No. 5 Registration Nos. 333-190020 and 811-22871 Ladies and Gentlemen: We have acted as counsel to HCIM Trust (the “Trust”) in connection with the preparation of Post-Effective Amendment No. 5 to the Trust’s Registration Statement on Form N-1A (the “Amendment”) under the Securities Act of 1933, as amended (the “Securities Act”), and the Investment Company Act of 1940, as amended. The Amendment is being filed pursuant to Rule 485(b) under the Securities Act. We have reviewed the Amendment and, in accordance with Rule 485(b)(4) under the Securities Act, we hereby represent that the Amendment does not contain disclosures which would render it ineligible to become effective pursuant to paragraph (b) of Rule 485. Respectfully, /s/ Jillian L. Bosmann Jillian L. Bosmann Enclosure
